

116 HR 6345 IH: STEP Reimbursement Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6345IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Finkenauer introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide relief for State Trade Expansion Program grant recipients relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the STEP Reimbursement Act of 2020.2.Considerations for State Trade Expansion Program relating to COVID–19(a)ReimbursementThe Administrator of the Small Business Administration shall reimburse any recipient of assistance under section 22(l) of the Small Business Act (15 U.S.C. 649(l)) for financial losses relating to a foreign trade mission or a trade show exhibition that was cancelled solely due to a public health emergency declared due to COVID–19.(b)Budget plan revisionsSection 22(l)(3) of the Small Business Act (15 U.S.C. 649(l)(3)) is amended—(1)in subparagraph (D)(i), by inserting , including a budget plan for use of funds awarded under this subsection before the period at the end; and(2)by adding at the end the following new subparagraph:(E)Budget plan revisions(i)In generalA State receiving a grant under this subsection may revise the budget plan of the State submitted under subparagraph (D) after the disbursal of grant funds if—(I)the revision complies with allowable uses of grant funds under this subsection; and(II)such State submits notification of the revision to the Associate Administrator.(ii)ExceptionIf a revision under clause (i) reallocates 10 percent or more of the amounts described in the budget plan of the State submitted under subparagraph (D), the State may not implement the revised budget plan without the approval of the Associate Administrator, unless the Associate Administrator fails to approve or deny the revised plan within 10 days after receipt of such revised plan.. (c)FundingThe Administrator of the Small Business Administration may use amounts appropriated to carry out the State Trade Expansion Program established under section 22(l) of the Small Business Act (15 U.S.C. 649(l)) for fiscal years 2018 and 2019 that remain unobligated or unexpended to carry out the State Trade Expansion Program through the end of fiscal year 2021.